 

Exhibit 10.1

 

[gvnqnt3id51z000001.jpg]

 

April 7, 2016

 

PERSONAL AND CONFIDENTIAL

 

Sonja Nelson

 

Re: Promotion  

 

Dear Sonja,

 

We are pleased to inform you that subject to the approval of the Company’s board
of directors, your title will be Vice President, Corporate Controller and Chief
Accounting Officer.  You will receive a salary increase to an annual rate of
$245,000 effective April 1, 2016. This salary will be paid in accordance with
the Company’s regularly established payroll practice. The salary hereof is a
gross amount, and the Company will be required to withhold from such amount
deductions with respect to Federal, state and local taxes, FICA, unemployment
compensation taxes and similar taxes, assessments or withholding requirements.
You will continue to report to Richard Tajak, Chief Financial Officer.

 

I look forward to your continued growth within our organization. If you should
have any questions, please contact me at nantoniou@nantworks.com or 310-853-7812

 

Sincerely,

 

/s/ Nancy Valdivia Antoniou

 

Nancy Valdivia Antoniou

Human Resources

 

cc:  Personnel File

 

NantKwest Inc. | 9920 Jefferson Blvd, Culver City, CA 90232

www.nantkwest.com